This is the third appeal in this case. See reports of case on former appeals. 184 Ala. 331, 63 So. 532; Stouts Mountain Coal  Coke Co. v. Ballard, 195 Ala. 283, 70 So. 172. The law of the case was fully settled on the former appeals. On the final hearing on the pleadings and the proof, the trial judge dismissed the bill, and complainant appeals. The trial court seems to have followed the law applicable to the evidence in the case, as declared by this court on the former appeals, and we concur in his conclusion that the complainant wholly failed. The decree of the trial court dismissing the bill is in all things affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.